  8:20-cv-00237-JFB-CRZ Doc # 53 Filed: 09/21/20 Page 1 of 3 - Page ID # 169




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

WHEATLAND INDUSTRIES, LLC, a
Nebraska limited liability company;
                                                        8:20CV237
                   Plaintiff,

       vs.                                                ORDER

JULIE SESTAK, Perkins County
Treasurer; PEGGY BURTON, Perkins
County Assessor; PERKINS COUNTY
SCHOOLS, VILLAGE OF MADRID
NEBRASKA, MADRID CEMETERY,
MADRID FIRE DISTRICT,
EDUCATIONAL SERVICE UNIT NO. 16,
MID-PLAINS COLLEGE, UPPER
REPUBLICAN NATURAL RESOURCE
DISTRICT, PERKINS COUNTY
HOSPITAL, PERKINS BOARD OF
EQUALIZATION, and PERKINS
COUNTY, a political subdivision in
Nebraska;

                   Defendants.



      On June 19, 2020, Plaintiff Wheatland Industries, LLC filed its complaint,
naming as defendants Julie Sestak, as Perkins County Treasurer; Peggy Burton,
as Perkins County Assessor; Perkins County Schools; Village of Madrid,
Nebraska; Madrid Cemetery; Madrid Fire District; Educational Service Unit No.
16; Mid-Plains College; the Upper Republican Natural Resource District;
Perkins County Hospital; Perkins County Board of Equalization; and Perkins
County. (Filing No. 1).
    8:20-cv-00237-JFB-CRZ Doc # 53 Filed: 09/21/20 Page 2 of 3 - Page ID # 170




       After some initial service errors, Plaintiff filed executed summonses for all
Defendants, with the exception of Perkins County, for which Plaintiff never
requested that a summon issue, and Mid-Plains College, for which Plaintiff never
filed a notice with the court indicating that it had achieved service.1 (Filing Nos. 12-
16, 19-21, and 29-31).


       Defendants Julie Sestak, as Perkins County Treasurer; Peggy Burton, as
Perkins County Assessor; Perkins County Schools; Village of Madrid, Nebraska;
Madrid Cemetery; Educational Service Unit No. 16; Mid-Plains College; Perkins
County Board of Equalization; and Perkins County have answered or otherwise
responded to Plaintiff’s Complaint. (Filing Nos. 41-42, 44, 46, and 50). It appears,
however, that Defendants Upper Republican Natural Resource District, Madrid
Fire District, and Perkins County Hospital have not.


       It occurs to the court that, given the nature of this case and the various
political entities named, it is possible that certain of the above answers or motions
may have been intended to encompass a response from one or all of the non-
appearing defendants. It is also possible that no such intention exists. Accordingly,
the court will order that the parties clarify whether Defendants Upper Republican
Natural Resource District, Madrid Fire District and Perkins County Hospital
intended to respond or are in default.


       IT IS ORDERED:


       1)      On or before September 28, 2020, if any attorney of record intended
               for a previously filed motion or answer to encompass a response on
               behalf of Defendants Upper Republican Natural Resource District,

1
  Both Perkins County and Mid-Plains College have appeared, rendering moot any service error as to
those defendants.
8:20-cv-00237-JFB-CRZ Doc # 53 Filed: 09/21/20 Page 3 of 3 - Page ID # 171




         Madrid Fire District or Perkins County Hospital, that attorney shall file
         a notice of record clarifying that intention.


   2)     On or before October 5, 2020, Plaintiff may respond in opposition to
         any notice filed by a defendant pursuant to this order, and if Plaintiff
         believes that none of the previously filed answers or motions
         encompass a response from Defendants Upper Republican Natural
         Resource District, Madrid Fire District or Perkins County Hospital,
         Plaintiff must show cause why this case should not be dismissed for
         want of prosecution of those defendants.


   3)    In light of the above, Plaintiff’s motion to extend, (Filing No. 52) is
         granted. The court finds good cause to extend Plaintiff’s deadline to
         file response briefs in opposition to the motions to dismiss at Filing
         Nos. 42, 44 and 46 and hereby extends Plaintiff’s response deadline
         to October 8, 2020.

   Dated this 21st day of September, 2020.

                                           BY THE COURT:

                                           s/ Cheryl R. Zwart
                                           United States Magistrate Judge
